Case 9:20-md-02924-RLR Document 2900 Entered on FLSD Docket 03/01/2021 Page 1 of 8
Case 9:20-md-02924-RLR Document 2900 Entered on FLSD Docket 03/01/2021 Page 2 of 8
Case 9:20-md-02924-RLR Document 2900 Entered on FLSD Docket 03/01/2021 Page 3 of 8




                     Wockhardt USA, LLC




                      Gericare Pharmaceuticals Corp, Wockhardt, LTD., Glenmark Genesis, LTD.
Case 9:20-md-02924-RLR Document 2900 Entered on FLSD Docket 03/01/2021 Page 4 of 8
Case 9:20-md-02924-RLR Document 2900 Entered on FLSD Docket 03/01/2021 Page 5 of 8
Case 9:20-md-02924-RLR Document 2900 Entered on FLSD Docket 03/01/2021 Page 6 of 8
Case 9:20-md-02924-RLR Document 2900 Entered on FLSD Docket 03/01/2021 Page 7 of 8
Case 9:20-md-02924-RLR Document 2900 Entered on FLSD Docket 03/01/2021 Page 8 of 8
